PER CURIAM.
This is an appeal by the plaintiff Steven Mehler from a final judgment entered upon an adverse jury verdict in a negligence action arising out of a sailboat accident. We affirm.
The trial court did not, as urged, commit reversible error in excluding evidence of post-accident remedial changes at the accident scene. Such evidence was clearly inadmissible as a general rule, Carnival Cruise Lines, Inc. v. Rosania, 546 So.2d 736, 738 (Fla. 3d DCA 1989); § 90.407, Fla.Stat. (1987), and did not, as urged, qualify for admission in this case under any exception thereto. See, e.g., C. Ehrhardt, Florida Evidence § 407.1 (2d ed. 1984). The remaining point has no merit.
Affirmed.